F. M. Haight,
on petition for rehearing. The part of the petition which prays for a mandamus and injunction is undisposed of, and there is still a balance upon which defendants threaten execution, unless the ordinance is valid and operates for the plaintiff. The validity and effect of the ordinance must be passed upon.
Scott, Judge. 2. The new code simply provides that the remedy by mandamus shall not be affected by anything contained in it, until the legislature shall otherwise direct. This remedy ^ not being affected by the code, the rule as to the join-der of different causes of action does not apply to it, and from the nature of the remedy, it is obvious that it cannot be joined with other actions.
3. As to the injunction prayed for, it is evident that the matter was not passed upon by the court below, nor was it brought in any way to its notice. Should this court now interfere, it would be an exercise of original jurisdiction.